Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
 
Response to Amendment
The amendment filed 01/10/2022 has been entered.  Claims 1-9 remain pending. Claim 10 has been cancelled. 

The amendments to the claims have overcome the rejection of claim 1 under 35 USC 112(a) and that rejection is hereby withdrawn. 

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below. Additionally, new prior art was discovered during further search; please see also rejections of claims 5-6, previously indicated as containing allowable subject matter, below. 
claim 1 under 35 USC 112(b): 
(i) The Applicant argues that “a same contour” is no longer indefinite as the amended claims “clarify that the external surfaces of the suction and pressure sides have profile contours which are at least partially parallel … within a radial plane”.
(ii) The Examiner respectfully disagrees. The amended claim does not specify that the “same contour” is a profile contour nor does it associate the substantially parallel nature of pressure and suction surfaces within a radial plane with the claim limitation “a same contour”, i.e. the “same contour” could be an outline of the shape of pressure and suction sides when viewed in an axial plane (e.g. as shown in Figs 1 & 3 of the present application as shaded area of guide blades 20; or axial plane perpendicular to these views).  For the above aforementioned reasons, the amendments to the claim have not made the subject claim limitation definite.  The Examiner notes, however, that any prior art teaching the substantially parallel nature of pressure and suction surfaces within a radial plane as currently claimed would inherently teach at least one “same contour”.  
(b) Regarding the prior art rejections: 
(i) The Applicant argues that Nakagawa “expressly teaches away from all of the guide blades being on a same contour circle because the varying of the inlet edge adjusts the occurrence of stall”. 
(ii) The Examiner respectfully disagrees. While Nakagawa may disclose some embodiments wherein the blade leading edges are not on the same circle contour (e.g. Fig 8), Nakagawa explicitly discloses “the leading edge of a vane may be positioned not outwardly of those of other vanes to achieve a still later stall-occurrence” (Col 3 Lns 15-17) and the preponderance of further evidence suggests that the leading edges of all blades in Figures 14/15 of Nakagawa are on the same circle contour (see Examiner 
(iii) The Applicant further argues Nakagawa does not disclose “the claimed varied circumferential outlet edge spacing as claimed”. 
(iv) The Examiner respectfully disagrees. It is immediately obvious, and therefore would reasonably disclose to one of ordinary skill in the art, that the circumferential spacing of the outlet edge of blade 2d and outlet edges of adjacent blades 2a are not the same. 
(v) The amendments to the claims have changed the scope of the claims necessitating new or modified grounds of rejection. Please see new or modified grounds of rejection below.

Claim Objections
Claim 5 objected to because of the following informalities:  the claim requires “a flow cross section in the at least one first circumferential position deviates from diffuser flow channel sections formed in a second circumferential position”. 
While not necessarily indefinite, the claimed invention would be more clearly defined if the diffuser flow cross section in the at least one first circumferential position deviate “from a flow cross section in a second circumferential position” rather than “from diffuser flow channel sections in a second circumferential position”, emphasis added. 
As an example, something such as the following amendment is recommended: “deviate from a  cross section[[s]] 

Claim 6 objected to because of the following informalities: the claim recites “wherein relative to the second circumferential positions in the at least one first circumferential position” which should be , relative to the second circumferential positions, in the at least one first circumferential position” (i.e. putting commas about the phrase “relative to the second circumferential positions”) in order to better distinguish the limitational phrases of the claim. 
Claim 6 objected to because of the following informalities: the claim first defines “a first circle contour” and “a second circle contour” but, after said defining limitations, recites “the first contour circle” and “the second contour circle”. While not necessarily indefinite, as it seems fairly clear the first/second contour circle is the same as respective first/second circle contours, all recitations of a structural feature should use the same nomenclature in order to reduce ambiguity in the claim and making the scope of the claim limitations more clearly defined. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 7-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a same contour” which makes the claim indefinite because the metes and bounds of the scope of the term “a same contour” is unclear since both the suction and pressure sides inherently each have at least one contour and further the blades themselves may have internal contours 
Claims 2-3, 7-8, & 10 depend from claim 1 and inherit all deficiencies of the parent claim.

Claim 4 recites “the other guide blades” in “a respective variable curvature that deviates from the continuous curvature of the other guide blades”. There is insufficient antecedent basis for this limitation in the claim and it is unclear whether “the other guide blades” includes one, some, or all guide blades of the plurality of guide blades that are not of the “at least one guide blade of the plurality of guide blades”. 
Claim 4 further recites “at least one guide blade of the plurality of guide blades has a respective variable curvature that deviates from the continuous curvature of the other guide blades”. These limitations render the claim indefinite since the “at least one guide blade of the plurality of guide blades” is of the “plurality of guide blades”, each guide blade required by the claim to have suction and pressure side walls having “a continuous curvature” and it is unclear whether the respective variable curvature is a “constant curvature”, i.e. curved surface having no distinct breakages of curvature, that somehow otherwise varies (magnitude, direction, etc.) or whether the at least one guide blade does not have a curvature of constant magnitude, i.e. “constant” radius of curvature, but rather a variable magnitude. For the purpose of examination, based upon context from the written description and figures of the present application, the above aforementioned limitations will be interpreted as requiring that the at least one guide blade have a curvature comprising a radius of curvature which varies between the leading and trailing ends of the at least one guide blade in a way that is somehow distinct 
Claim 4 further recites the limitation "the curvature of the at least one guide blade".  There is insufficient antecedent basis for this limitation in the claim which has defined only “a continuous curvature” and “a respective variable curvature”; while it would appear from context of the claim limitations that “the curvature” of the subject limitation is not the “continuous curvature” it is unclear whether “the curvature” is the same curvature as the “respective variable curvature” since it is possible for a guide blade to have a plurality of distinct curvatures for different structural features. 
Claim 9 depends from claim 4 and inherits all deficiencies of the parent claim. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claims 4 & 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130224004 to Radhakrishnan.
(a) Regarding claim 4:
(i) Radhakrishnan discloses a radial compressor stage (“Centrifugal Compressors”, see title; centrifugal compressor 300), comprising: 
a stator (stator 302); 
an impeller (impellers 306) having a plurality of impeller blades on a rotor side (blades visible but unlabeled in Fig 3; impeller blades 114, Par 0005; “impeller blade passage”, Par 0039) rotating relative to the stator (see abstract); 
a diffuser (diffuser section 502; diffuser 1300), which is part of the stator (Par 0034, Figs 3/5; Par 0045, Fig 13), with a plurality of stationary guide blades (diffuser blades 500/600/1308, Figs 5/6/13) on a stator side positioned in flow direction downstream of the impeller (Pars 0034/0045, Figs 5/6/13), 
each guide blade having a flow inlet edge (leading edge “LE” 402, Par 0033, Fig 4) arranged at a first circle contour (radius 504, Par 0034, Fig 5), a flow outlet edge (trailing edge “TE” 404, Par 0033, Fig 4) arranged at a second circle contour (radius 506, Par 0034, Fig 5), a suction side wall (upper surface 410) between the flow inlet edge and the flow outlet edge (Fig 4), and a pressure side wall (lower surface 412), spaced apart a constant width from the suction side wall between the flow inlet edge and the flow outlet edge such that the suction side and the pressure side of each respective guide blade are substantially parallel in a respective radial plane (reasonably disclosed in Figs 5 & 13) between a tapered contour of the flow inlet edge and the flow outlet edge (tapered portions near LE and TE, Fig 5), wherein the suction side wall and the pressure side wall have a continuous curvature (reasonably 
wherein the flow inlet edges of the plurality of guide blades have an identical spacing to the flow inlet edges of a respective adjacent guide blade (reasonably disclosed in Figs 1b/13), wherein the flow outlet edges of the plurality of guide blades have an identical spacing to the flow outlet edges of a respective adjacent guide blade (reasonably disclosed in Figs 1b/13), 
an impeller side gap formed between the impeller and the stator (gap between impeller and stator, Figs 1A/13; at least some gap as claimed must exist for impellers and stator as shown in Fig 3 to allow the impeller to rotate), 
wherein at least one guide blade of the plurality of guide blades (“at least one”; see abstract and Pars 0014-0016/0044-0045, and claims 1/8/15) has a respective variable curvature (curvature defined by function comprising inflection point, see abstract and Pars 0014-0016/0045-0045, and claims 1/8/15) that deviates from the continuous curvature of the other guide blades on the stator side such that the curvature of the at least one guide blade is different from the other guide blades to which it is adjacent (the at least one guide blade having a curvature defined by a function having an inflection point must deviate in curvature from the other guide blades, i.e. conventional guide blade curvature, Pars 0035-0037), 
wherein a first flow channel on the suction side of the at least one guide blade that is different has an expanded portion between the flow inlet edge and the flow outlet edge, and wherein a second flow channel on the pressure side of the at least one guide blade that is different has a constriction between the flow inlet edge and 
(b) Regarding claim 9:
(i) Radhakrishnan discloses the radial compressor stage according to claim 4. 
(ii) Radhakrishnan further discloses wherein the respective variable curvature has a smaller radius of curvature in a central part than at the flow inlet edge and the flow outlet edge (reasonably disclosed in Fig 5; or using portion of a function resulting in the curvature being located as claimed, e.g. half of camber functions 602/802 of Figs 6-8 which are reasonably disclosed as having lower or near-zero curvature near inflection point and distal ends of the respective function as shown).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5165849 to Nakagawa in view of US 20080038114 to Abdelwahab in further view of US 20120014788 to Blair.
(a) Regarding claim 1: 
(i) Nakagawa discloses a radial compressor stage comprising: 
a stator (side plate 4, central plate 5, diffuser vanes 2a/d/e), 
a rotor (rotating components, notably an impeller 1, Figs 2/14/15); 
an impeller (1) having a plurality of impeller blades on the rotor side (Figs 14/15) rotating relative to a stator (Col 3, Ln 8); 
a diffuser (side plate 4, central plate 5), which is part of the stator (see stator citation above), having a plurality of stationary guide blades (diffuser vanes 2a/d/e) on a stator side positioned in a flow direction downstream of the impeller (Fig 2); 
a diffuser flow channel section (passages 10a/d/e) formed between adjacent guide blades and respective side walls that are portions of the stator (Figs 14/15); and 
an impeller side gap formed between the impeller and the stator (impeller 1, central plate 5, see annotated Figure 2 below), 
wherein each flow inlet edge of the plurality of guide blades lie on a first circle contour (Figs 14/15, Col 3 Lns 15-20), 
wherein each flow outlet edge of the plurality of diffuser blades lie on a second circle contour (Figs 14/15) such that, in at least one first circumferential position, a respective flow outlet edge of a respective guide blade on the stator side has a spacing to the flow outlet edge of at least one adjacent guide blade other than in second circumferential positions (Figs 14/15), 
each guide blade having a suction side wall (respective pressure and suction sides of diffuser vanes 2a/d/e) between the flow inlet edge and the flow outlet edge (Figs 2/14/15), and a pressure side wall (respective pressure and suction sides of diffuser vanes 2a/d/e), spaced apart from the suction side wall between the flow inlet edge and the flow outlet edge (Figs 2/14/15), 
wherein the suction side and the pressure side of each respective guide blade have a contour (Figs 2/14/15), 

    PNG
    media_image1.png
    369
    592
    media_image1.png
    Greyscale



Nakagawa does not explicitly disclose: 
wherein the flow inlet edges of the plurality of guide blades have identical spacing to the flow inlet edges of a respective adjacent guide blades; 
wherein the contour of the suction side and the pressure side of each respective blade is a same contour, nor
wherein each guide blade has a constant width between a tapered contour of the flow inlet edge and the flow outlet edge such that the suction side and the pressure side of each respective guide blade are substantially parallel in a respective radial plane.
(iii) Abdelwahab is also in the field of diffusers (see title) and teaches a diffuser (1) having guide blades (diffuser blades 22) whose leading edge (24) lie on a first circle contour (arc having radius R, Par 0030) and are spaced apart from one another by a distance (D3, Fig 4) which is determined by dividing the circumference of the circle on which the leading edge (24) of each of the guide blades (diffuser blades 22) lie and dividing such value by the number of blades (Par 0030). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow inlet edges as disclosed by Nakagawa to have identical spacing as taught by Abdelwahab for the purpose of determining the guide blade solidity to achieve maximum efficiency (Pars 0032-0033). 
(iv) Blair is also in the field of diffuser vanes (see title) and teaches: 
a plurality of guide blades (vanes 76) of a diffuser (diffuser 72; plate 80); 
each respective guide blade of the plurality of guide blades comprising a flow inlet edge (leading edge section 122) and a flow outlet edge (trailing edge section 126); and 
a suction side and a pressure side (respective suction surface 100 and pressure surface 98 of constant thickness section 124 in lengths 134/158/174/188 as shown in Figures 7-10) of each respective guide blade of the plurality of guide blades, 
wherein the suction side and the pressure side of each respective guide blade of the plurality of guide blades have a same contour (Figs 7-10; “constant thickness section” and “specifically contoured”, Par 0007) and 
wherein each guide blade has a constant width (Figs 7-10; “constant thickness section” and “specifically contoured”, Par 0007) between a tapered contour of the flow inlet edge and the flow outlet edge (portions of guide blade between leading/trailing edges and respective bases 132 and 139, Figs 7-10) such that the suction side and the pressure side of each respective guide blade are substantially parallel in a respective radial plane (Figs 7-10; “constant thickness section” and “specifically contoured”, Par 0007).  
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the contour of the suction and pressure sides as disclosed by Nakagawa to have a same contour and parallel suction and pressure sides as taught by Blair for the purposes of:
increasing diffuser efficiency, reducing surge flow, reducing choked flow losses, and compensating for flow variations from the impeller (Pars 0026/0045/0065); 
efficiently converting fluid velocity into fluid pressure (Par 0053); 
achieving desired flow properties at a desired chord length (Par 0055); 
maintaining increased efficiency throughout a wide range of operating flow rates (Par 0058); and 
matching flow properties at a corresponding axial location (Par 0061/0062/0065). 
claim 2: 
(i) The proposed combination teaches the radial compressor stage according to Claim 1.
(ii) Nakagawa further discloses wherein in the second circumferential positions the respective guide blades (2a) all have identical second stepping angles (Figs 14/15); and in first circumferential position the respective guide blades (2d/e) have a first stepping angle that deviates from the second stepping angle (Figs 14/15).
	(c) Regarding claim 3: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 10 deg.  
(iii) Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05[II][A]).
(iv) Nakagawa further discloses that varying the width of flow passages between blade affects the prevention of the propagation of stalled areas and thus of the rotation stall (Col 1 Lns 66-68, Col 2 Lns 1-3/49-52, Col 3 Lns 5-15, Col 4 Lns 41-45), which is at least partly defined by the step angle thus establishing step angle as a result effective variable.
(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in 
(d) Regarding claim 7: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 7 deg.  
(iii) Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05[II][A])
(iv) Nakagawa further discloses that varying the width of flow passages between blade affects the prevention of the propagation of stalled areas and thus of the rotation stall (Col 1 Lns 66-68, Col 2 Lns 1-3/49-52, Col 3 Lns 5-15, Col 4 Lns 41-45), which is at least partly defined by the step angle thus establishing step angle as a result effective variable.
(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in propagation of stalled areas experienced by the compressor.  Discovering the optimum or workable range(s) involves only routine skill in the art.  


claim 8: 
(i) The proposed combination teaches the radial compressor stage according to Claim 2.
(ii) Nakagawa does not explicitly disclose wherein the first stepping angle deviates from the second stepping angle by +/- 5 deg.  
(iii) Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05[II][A])
(iv) Nakagawa further discloses that varying the width of flow passages between blade affects the prevention of the propagation of stalled areas and thus of the rotation stall (Col 1 Lns 66-68, Col 2 Lns 1-3/49-52, Col 3 Lns 5-15, Col 4 Lns 41-45), which is at least partly defined by the step angle thus establishing step angle as a result effective variable.
(v) Applicant has neither assigned nor explained any criticality of the above aforementioned ranges.
(vi) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the deviation between first and second stepping angles to the above aforementioned range as this amounts to nothing more than a design choice and engineering optimization to achieve the desired reduction in propagation of stalled areas experienced by the compressor.  Discovering the optimum or workable range(s) involves only routine skill in the art.  



Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130115052 to Lee in view of US 20130133156 to Yokote. 
(e) Regarding claim 5: 
(i) Lee discloses a compressor stage (Par 0005; centrifugal compressor 300), comprising: 
a stator (non-rotating parts, e.g. shroud 13 and diffuser 12 of Fig 1; diffuser 200 and shroud 330, Figs 5/8, and further sound absorbing portions 121-123 of Figs 6-7); 
an impeller (impeller 310) with a plurality of impeller blades (blades, unlabeled, between hub of impeller 310 and shroud 330; Fig 8) on a rotor side that rotates relative to the stator (Par 0053); 
a diffuser (diffuser 200), which is part of the stator (see stator interpretation described above), with a plurality of guide blades (left and right plates 113/114 separating the diffuser into distinct flowpaths Vin of diffuser blocks 100, Figs 3-4/6-7) on the stator side positioned in flow direction downstream of the impeller (Fig 8); 
an impeller side gap (gap between impeller 310 and stator as described above) formed between the impeller and the stator (Fig 8); and 
a diffuser flow channel section (inner space Vin) formed between adjacent guide blades on the stator side (Figs 3-4/6-8) in at least one first circumferential position (Fig 5) has side walls (upper/lower/left/right plates 111/112/113/114, Figs 3-4/6-7) on the stator side bounding the respective diffuser flow channel section (Figs 3-4/6-7) that are curved towards an inside into the diffuser flow channel section (vane portions 113a/114a extend inward towards inner space Vin
wherein each flow inlet edge (end of left/right plates 113/114 at inlet “I”, Figs 3/5-6; and/or portion of vane portions 113a/114a nearest inlet “I”, Figs 3/5-6) of the plurality of guide blades lie on a first circle contour such that the flow inlet edges of the plurality of guide blades have an identical spacing to the flow inlet edges of respective adjacent guide blades (reasonably disclosed in Figs 5-6), whereby a spacing of the inlet edges about the first contour circle is constant (reasonably disclosed in Figs 5-6); and 
wherein each flow outlet edge (end of left/right plates 113/114 at outlet “O”, Figs 3/5-6; and/or portion of vane portions 113a/114a nearest outlet “O”, Figs 3/5-6) of the plurality of guide blades lie on a second circle contour such that the flow outlet edges of the plurality of guide blades have an identical spacing to the flow outlet edges of respective adjacent guide blades (reasonably disclosed in Figs 5-6), whereby a spacing of the outlet edges about the second contour circle is constant (reasonably disclosed in Figs 5-6), 
wherein the side walls on the stator side bounding the respective diffuser flow channel section that are curved towards an inside into the diffuser flow channel section are curved in an area between the flow inlet edge and the flow outlet edge of a respective guide blade (Pars 0044-0046, Figs 3/5-6).  
(ii) Lee does not explicitly disclose wherein a diffuser flow cross section in the at least one first circumferential position deviates from diffuser flow channel sections formed in a second circumferential position. 
(iii) Yokote is also in the field of vaned diffusers (see abstract) and teaches: 
a diffuser (diffuser 16 of air guide 6) surrounding an impeller (rotary fan 5), 
the diffuser comprising a plurality of diffuser flow channel sections (closed passages 19, Figs 2-3) spaced about a circumferential outer edge of the diffuser (Figs 1B-3 & 4B), 
each flow channel section comprising a flow cross section (cross section through which fluid flows at any location within a respective flow channel section),  
wherein a flow cross section in at least one first circumferential position deviates from a flow cross section in a second circumferential position (closed passages 109a/109b, Par 0061, Fig 3; such that “an outlet area will also be different” for closed passages 109/109b, Par 0069; Par 0081). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flow cross section in at least one first circumferential position as disclosed by Lee to deviate from a flow cross section in a second circumferential position as taught by Yokote for the purpose of having different waveform conditions of sonic waves (such as attenuation, reflection, and resonance) in the diffuser flow channel sections of the at least one first circumferential position and the second circumferential position (Par 0069) thereby reducing noise (Pars 0070/0081/0083). 
(b) Regarding claim 6: 
(i) The proposed combination teaches the radial compressor stage according to claim 5. 
(ii) Lee further discloses wherein relative to the second circumferential positions in the at least one first circumferential position between the adjacent guide blades on the stator side at least one side wall (upper/lower plates 111/112 which are wedge shaped and may additionally comprise vane portions 113a/114a, Figs 3/5-6) bounding the diffuser flow channel section (Figs 3-4/6-7) subject to enlarging the flow cross section in increases in a direction from inlet I to outlet O, Pars 0013/0024/0043, Figs 3/5-6).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Patents US8016557 to Abdelwahab, US8616836 to Blair, US9255586 to Lee, and US8499412 to Yokote which are the respective resultant US Patent documents associated with the above aforementioned US PGPub documents of Abdelwahab, Blair, Lee, and Yokoto relied upon in the above rejections under 35 USC 102(a)(1) and 35 USC 103.  
US10393150 to Nakagawa teaches diffusers blades having different sizes or shapes every quarter way about a diffuser to prevent noise (Col 12 Lns 8-35, Col 13 Lns 34-41, Col 14 Lns 40-46, Figs 8-10). 
US9784286 to White teaches a blade array wherein at least one blade of the blade array has a local positive camber with characteristics (e.g. magnitude, distribution, extent, location, etc.) different from the characteristics of local positive cambers of other blades in the blade array (Col 8 Ln 58 – Col 9 Ln 14, Figs 4 & 6-9).  
US7845900 to Roduner teaches a diffuser comprising guide vanes (21) unequally spaced about a center of the diffuser (see abstract, Fig 2) and additionally wherein at least some of the individual guide vanes could, in a circumferential direction, differ from others in shape, inlet angle, exit angle, 
US7476086 to Wadia (and similarly parent document US7374403 to Decker) teaches flow passages (52, Fig 3) defined by specific profiles of pressure/suction sides of the individual airfoils, lateral thickness (T) of the airfoils, the root to tip stagger, solidity, and camber of the airfoils (Col 10 Lns 10-18) determining a ratio of the flow area at the passage outlet (58) over the flow area at the throat (56, Col 10 Lns 38-44) as well as part-speed operability (Col 10 Lns 52-53), and which may be modified and optimized to improve and/or balance aerodynamic efficiency, stall margin, and aerodynamic loading for overall performance (Col 7 Lns 24-35, Figs 4-5).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745